Citation Nr: 0627654	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement compensation under 38 U.S.C.A. § 1151 for 
paralysis with loss of bowel and bladder control as a result 
of thoracoabdominal aneurysm operative repair performed July 
21, 1998.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's paraplegia is an additional disability 
caused by VA surgery performed July 21, 1998.

3.  There is no evidence of the veteran having been informed 
that paraplegia was a foreseeable consequence of 
thoracoabdominal aortic aneurysm operative repair.

4.  There is no evidence that paraplegia was a foreseeable 
consequence of thoracoabdominal aortic aneurysm operative 
repair.


CONCLUSION OF LAW

Criteria for compensation for paralysis with loss of bowel 
and bladder control as a result of VA surgical treatment on 
July 21, 1998, have been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.361 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that compensation should be awarded 
under 38 U.S.C.A. § 1151 for paraplegia caused by surgery 
performed at a VA medical center on July 21, 1998, because he 
was not informed that paraplegia was a foreseeable 
consequence of the surgery and he did not consent to any 
surgical procedure with paraplegia as a possible result.  He 
asserts that he was told that he would die if he did not have 
surgery to repair a thoracoabdominal aneurysm in July 1998 
and that he consented to the surgery under duress.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to section 1151 benefits, all three of 
the following factors must be shown:  (1) 
disability/additional disability, (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997, 
such as this veteran's claim.  38 C.F.R. § 3.361(b) states 
that, to determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C.A. chapter 31 or as 
part of a CWT program under 38 U.S.C.§ 1718.  It need not be 
shown that VA approved that specific activity or function, as 
long as the activity or function is generally accepted as 
being a necessary component of the training, services, or CWT 
program that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C.A. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C.A. § 1151(a):  (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C.A. 1703; (2) 
nursing home care furnished under 38 U.S.C.A. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C.A. § 8153 in a facility over which 
the Secretary does not have direct jurisdiction.

The evidence of record reveals that the veteran had been 
treated for a thoracoabdominal aneurysm since approximately 
1994 and underwent operative repair of the aneurysm on July 
21, 1998.  Unfortunately, the records surrounding the 
veteran's actual surgery cannot be located.  A discharge 
summary was prepared in August 1998, and an operative report 
was recreated in October 1998.  The file does not contain any 
documents showing informed consent to the procedure other 
than the discharge summary's after-the-fact statement that 
the risks of surgery were explained to the veteran, including 
a fifteen to twenty percent risk of paralysis, infection, 
bleeding, blood vessel injury, lung injury and myocardial 
infarction.  There is no document in the file reflecting 
consent to a procedure with paraplegia as a foreseeable 
consequence.

The veteran had surgery on July 21, 1998, and began post-
operative care with feeling in his lower extremities.  An 
epidural was placed on post-operative day one to treat severe 
pain; on post-operative day two, the veteran began losing 
feeling in his legs and the epidural was removed.  By post-
operative day three, the veteran was paralyzed from the hip 
flexors distally.  Magnetic resonance imaging (MRI) was 
performed and it was determined that there was no epidural 
hematoma.  A neurology consult reported that findings pointed 
to anterior spinal injury from either decreased perfusion or 
occlusion, but that it was impossible to determine the cause 
of the delayed onset of weakness.  The August 18, 1998, 
discharge summary shows that it was the consensus of 
neurosurgery, neurology and anesthesia consults that the 
veteran's lower extremity paraplegia was an unfortunate 
complication of the thoracoabdominal aortic aneurysm 
operative repair.

The veteran has never regained control of his lower 
extremities.  He also has no control of his bladder and bowel 
functions.  Current treatment records show that he has 
paraplegia due to ischemic myelopathy experienced at the time 
of his thoracic aortic aneurysm repair in 1998.

Given the evidence as outlined above, the Board finds that 
there is no doubt that the veteran's paraplegia is an 
additional disability caused by the July 21, 1998, surgery.  
He had full function of his lower extremities prior to 
surgery and complete loss of function within two days of the 
surgery.  Thus, this case turns on whether VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider OR whether VA furnished 
surgical treatment without the veteran's informed consent.  
See 38 C.F.R. § 3.361(d)(1)(ii).  The Board points out at 
this juncture that it is the defined and consistently applied 
policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

As noted above, parts of the veteran's treatment records 
cannot be located.  As such, the Board is left with the 
veteran's assertion that he was in no way informed that he 
could become a paraplegic as a result of the surgery in 
question, and the August 1998 discharge summary showing that 
the veteran was advised that there was a fifteen to twenty 
percent chance of negative consequences including paralysis.  
The discharge summary does not show that there was a fifteen 
to twenty percent chance of paralysis, only that there were 
risks attendant with the surgery.  Thus, when resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran was not properly informed of the risks of 
surgery so there can be no informed consent for the July 21, 
1998, surgical procedure.  The Board also points out that the 
statement that the veteran's paraplegia was an unfortunate 
consequence of surgery does not equate to a finding that 
paraplegia was foreseeable.  Therefore, the Board finds that 
absent informed consent, the additional disability caused by 
VA treatment is an unforeseen event.  Consequently, 
compensation under 38 U.S.C.A. § 1151 is granted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for paralysis with loss 
of bowel and bladder control is granted, subject to the laws 
and regulations governing the award of monetary benefits.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


